ON MOTION FOR REHEARING OR TRANSFER
PER CURIAM.
In their motion for rehearing or for transfer to the Supreme Court respondents say that this court has imposed a requirement that the evidence show that the testatrix must be reasoned with and attempts must be made to dissuade her from her non-factional beliefs in order to establish an insane delusion, and that the same is contrary to Missouri decisions. Cited is Byars v. Buckley, 461 S.W.2d 817 (Mo.1970). That case, loe. cit. 461 S.W.2d 820[3], iterated the rule enunciated in this opinion, “ ‘An insane delusion is defined to be a false and fixed belief not founded on reason and incapable of being removed by reason.’ ” At page 821, the court went on to say, “We do not hold that in every case there must be evidence that someone took issue with testator and tried to reason him out of the delusion.” [This is the same as that alluded to in this opinion, supra, “Some of the cases involving issues of insane delusion, turning on their own facts, omit the element above italicized to the effect that the testator is incapable of becoming permanently disabused by argument, reason or proof from his false beliefs, * * *(Emphasis here added.)] What is undoubtedly meant by the above last quote in Byars is that the degree or intensity of a delusion may be sufficient for a conclusion that it amounts to an insane delusion in some cases as affecting testamentary capacity. In Byars the facts are similar to those here in that the matter of delusion was discussed only once, “and that Mr. Clerk did not seek or obtain any details and did not endeavor to dissuade testator from the alleged delusion.” Here, the attorney for Blanche who drafted her will discussed the matter only once, and he did not attempt to dissuade her from her expressed feelings about Richard Dixon. This similar situation prompted the Byars court to say, “It seems to us that something more than is here shown is required to warrant a conclusion that testator had a fixed persistent belief which could not be removed by reason.” It is apparent that the Byars case supports the opinion herein.
Other matters presented have been considered and the motion for rehearing is overruled, and the motion to transfer to the Supreme Court is denied.